IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE J. HUDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5317

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 22, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Willie J. Hudson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(c)(5)(A).

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.